IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pamela Angell, individually and as the       :
Administratrix of the Estate of Thomas       :
W. Bauer, Jr., deceased,                     :
                                 Appellant   :
                                             :
      v.                                     :
                                             :
James F. Dereno, Ross Township, and          :
West View Borough                            :   No. 458 C.D. 2015



                                     ORDER



            NOW, April 28, 2016, upon consideration of appellee Rose Township’s

application for en banc reargument and appellee West View Borough’s application for

reargument en banc and appellants’ answer in response thereto, the applications are

denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge